Case: 19-10602      Document: 00515404544         Page: 1    Date Filed: 05/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10602                             May 5, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS SANCHEZ-CHACON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:19-CR-3-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jesus Sanchez-Chacon appeals his sentence for illegal reentry following
deportation. See 8 U.S.C. § 1326(a), (b)(1). He was sentenced to 70 months of
imprisonment and three years of supervised release. He contends that the
enhancement of his sentence pursuant to § 1326(b)(1) based on a prior felony
conviction, which increased the statutory maximum terms of imprisonment
and supervision, is unconstitutional because his prior conviction is treated as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10602     Document: 00515404544      Page: 2    Date Filed: 05/05/2020


                                  No. 19-10602

a sentencing factor rather than an element of the offense that must be alleged
in the indictment and found by a jury beyond a reasonable doubt or admitted
by him following a proper admonishment. Sanchez-Chacon concedes that this
issue is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998),
but he seeks to preserve the issue for possible Supreme Court review because
he asserts there is reason to believe the Court may revisit Almendarez-Torres.
The Government moves for summary affirmance based on Almendarez-Torres
or, alternatively, for an extension of time to file a merits brief.
      The parties are correct that Sanchez-Chacon’s argument is clearly
foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625 (5th
Cir. 2007). Accordingly, the Government’s motion for summary affirmance is
GRANTED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969). The Government’s alternative motion for an extension of time is
DENIED. The judgment is AFFIRMED.




                                         2